FINAL OFFICE ACTION
This Final Office Action addresses US Application No. 16/178,185 (hereinafter the “instant reissue application"), which is a broadening reissue application of U.S Application No. 14/604,870 (hereinafter “the ‘870 Application”), entitled “ILLUMINATION DEVICE AND METHOD FOR AVOIDING AN OVER-POWER OR OVER-CURRENT CONDITION IN A POWER CONVERTER”, which issued as U.S. Patent No. 9,485,813 (hereinafter “the ’813 Patent”).                                                                   
	Based upon a review of the instant reissue application, the actual filing date of the instant reissue application is November 1, 2018.   
  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. § 251 and 37 CFR §§ 1.172, 1.175, and 3.73 are to the current provisions.                    
      
Based upon Applicant’s statements as set forth in the instant application and after the Examiner's independent review of the reissued patent itself and its prosecution history, the Examiner finds that she cannot locate any ongoing proceeding before the Office or current ongoing litigation involving the reissued patent.  Also, based upon the Examiner's independent review of the reissued patent itself and the prosecution history, the Examiner cannot locate any 
 
The reissued patent issued with claims 1-21 (“Patented Claims”). 

AMENDMENT
An Amendment filed on March 8, 2021 (hereinafter “March 2021 Amendment”) has been considered and entered. This action is in response to the March 2021 Amendment.                         
 
STATUS OF CLAIMS
The status of the claims in this proceeding is as follows:  
Claims 1-11 and 13-21 are original as in the ‘813 Patent.
Claim 12 is amended.
Claims 22-49 are newly added.
Therefore, claims 1-49 are currently pending in the instant reissue application.  Of these, claims 1, 12, 22, 23, 24 and 40 are independent claims. 

CLAIM OBJECTION
The amendment to the claims filed on March 2021 Amendment is objected to because it does not comply with the requirements of 37 CFR 1.173. For example, original claim 12 is amended without showing any brackets (for 

  Amendments to the claims must comply with 37 CFR 1.173 which states:
37 C.F.R. 1.173   Reissue specification, drawings, and amendments. (in part)
***** 
 (2) Claims. An amendment paper must include the entire text of each claim being changed by such amendment paper and of each claim being added by such amendment paper. For any claim changed by the amendment paper, a parenthetical expression "amended," "twice amended," etc., should follow the claim number. Each changed patent claim and each added claim must include markings pursuant to paragraph (d) of this section, except that a patent claim or added claim should be canceled by a statement canceling the claim without presentation of the text of the claim. 
…
(c) Status of claims and support for claim changes. Whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings: 
(1) The matter to be omitted by reissue must be enclosed in brackets; and 
(2) The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96  and 1.821(c) ). Matter added by reissue on compact discs must be preceded with "U" and end with "/U" to properly identify the material being added. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(e) Numbering of patent claims preserved. Patent claims may not be renumbered. The numbering of any claim added in the reissue application must follow the number of the highest numbered patent claim. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(f) Amendment of disclosure may be required. The disclosure must be amended, when required by the Office, to correct inaccuracies of description and definition, and to secure substantial correspondence between the claims, the remainder of the specification, and the drawings. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(g) Amendments made relative to the patent. All amendments must be made relative to the patent specification, including the claims, and drawings, which are in effect as of the date of filing of the reissue application. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


37 CFR 1.121 also applies to amendments in reissue application:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		






CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984).  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP §2111.01(I).  It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP §2111.01(II).  Therefore, unless one of the exceptions applies below, Examiner will interpret the limitations of the pending and examined claims using the broadest reasonable interpretation.

A.	Lexicographic Definitions
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01(IV).  Following an independent review of the claims in view of the specification herein, Examiner finds that Patent Owner has not provided any lexicographic definitions related to claim terms with any reasonable clarity, deliberateness and precision.  

B.	Claim Interpretation Under 35 U.S.C. §112(6th ¶)
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function or a step-plus-function.  See 35 U.S.C. §112(6th ¶) and MPEP §2181-2183.  As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function
(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

As noted in the last Office action, Examiner finds herein that the claims below include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. §112 (6th ¶) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Each such limitation will be discussed in turn as follows:


B1.	FL #1: “control circuit …” (Claim 1)
A first means-plus-function phrase is recited in claim 1 (and included in each of dependent claims 2-11), which recites “control circuit is configured for…” or hereinafter FL #1.  Examiner determines herein that FL #1 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiner finds that FL #1 in claim 1 recites: 
“wherein the control circuit is configured for:
determining the maximum safe current level or the maximum safe power level of the at least one power converter at the present temperature; and adjusting the respective drive currents supplied to the plurality of LED chains, so as not to exceed the maximum safe current level or the maximum safe power level at the present temperature; an interface coupled for receiving a chromaticity setting, and wherein the control circuit is further configured for determining a maximum lumens value that can be safely produced by all LED chains at a predetermined safe temperature to achieve the chromaticity setting; and 
wherein the interface is further coupled for receiving a brightness setting, and wherein the control circuit is further configured for determining a target lumens value that can be safely produced by all LED chains at the present temperature to achieve the chromaticity setting without exceeding the maximum safe current level or the maximum safe power level associated with the at least one power converter." 
(B1)(a)	3-Prong Analysis: Prong (A)
FL #1 meets invocation prong (A) because "means ... for" type language is recited.  Examiner first finds that “control circuit” is a generic placeholder or nonce term equivalent to “means” because the term “control circuit” does not convey any particular structure.  
Furthermore, there is no disclosure or suggestion from the prior art or the ‘813 Patent that any “control circuit" is a sufficient structure to perform the functions recited in FL #1.  Specifically, there is no suggestion that any known control circuit of a prior art device can 1/ determining the maximum safe current level or the maximum safe power level of the at least one power converter at the present temperature; 2/ adjusting the respective drive currents supplied to the plurality of LED chains, so as not to exceed the maximum safe current level or the maximum safe power level at the present temperature; 3/ determining a maximum lumens value that can be safely produced by all LED chains at a predetermined safe temperature to achieve the chromaticity setting; 4/ determining a target lumens value that can be safely produced by all LED chains at the present temperature to achieve the chromaticity setting without exceeding the maximum safe current level or the maximum safe power level associated with the at least one power converter as recited in claim 1.
Accordingly, Examiner finds nothing in the specification, prosecution history or the prior art to construe “control circuit …” in FL #1 as the name of a sufficiently definite structure for performing the functions recited in FL #1 so as to take the overall claim limitation out of the ambit of §112(6th ¶).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiner concludes that the term “control circuit…” is a generic placeholder having no specific structure associated therewith.  Because “control circuit…” is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that FL #1 meets invocation Prong (A).

(B1)(b)	3-Prong Analysis: Prong (B)
FL #1 meets invocation prong (B) because it recites the functions: 1/ determining the maximum safe current level or the maximum safe power level of the at least one power converter at the present temperature; 2/ adjusting the respective drive currents supplied to the plurality of LED chains, so as not to exceed the maximum safe current level or the maximum safe power level at the present temperature; 3/ determining a maximum lumens value that can be safely produced by all LED chains at a predetermined safe temperature to achieve the chromaticity setting; 4/ determining a target lumens value that can be safely produced by all LED chains at the present temperature to achieve the chromaticity setting without exceeding the maximum safe current level or the maximum safe power level associated with the at least one power converter.

(B1)(c)	3-Prong Analysis: Prong (C)
FL #1 meets invocation prong (C) because FL #1 does not recite sufficient structure for performing the claimed function.  Based upon a review of claim 1, the Examiner finds that FL #1 recites very little structure, if any, for performing the function as set forth of FL #1. Other than the “control circuit”, FL #1 cites various “steps” of the “control circuit” and does not recite any other structural components.  Because FP #1 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that FL #1 meets invocation Prong (C).
In view of the Examiner findings above that FL #1 meets invocation prongs (A)-(C), the Examiner concludes FL #1 invokes interpretation under 35 U.S.C. §112 (6th ¶).

(B1)(d)	Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (6th ¶), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification of the ‘813 Patent, Examiner finds that the corresponding structure (i.e., algorithm) for the FL#1 is a control circuit box 22 containing a storage medium 23 of Fig. 1.  The control circuit 22 performed by program instructions that are stored within the storage medium 23 and executed by a processing device of an illumination device 10.  The control circuit of the ‘813 Patent could comprise a hardware logic for implementing the method steps or a processing device executing program steps stored within a storage medium (see col. 4, lines 36-41).  
FIG. 1 is reprinted below:

    PNG
    media_image2.png
    348
    520
    media_image2.png
    Greyscale

In view of this finding, pursuant to 35 U.S.C. §112 (6th ¶), FL #1 in claim 1 will be limited to the corresponding structure discussed above.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. §112 (6th ¶) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶).

B2.	FL #2: The limitation “control circuit …” (Claim 22) is similarly interpreted under 35 U.S.C. §112 (6th ¶) as “the control circuit…” of claim 1 above.  As noted above, because FL #2 and control circuit in particular meets the 3-prong test analysis, 35 USC 112, sixth paragraph is invoked. The specification implicitly describes the structure corresponding to "the control circuit” as the control circuit box 22 containing the storage medium 23 of Fig. 1.  The control circuit 22 performed by program instructions that are stored within the storage medium 23 and executed by the processing device of the illumination device 10.  The control circuit of the ‘813 Patent could comprise the hardware logic for implementing the method steps or the processing device executing program steps stored within the storage medium (see col. 4, lines 36-41).  

B3.	FL #3: “control circuit …” (Claim 24)
A further means-plus-function phrase is recited in claim 24 (and included in each of dependent claims 25-28 and 31-37), which recites “control circuit …” or hereinafter FL #3.  Examiner determines herein that FL #3 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiner finds that FL #3 in claim 24 recites: 
“the control circuit configured to:
measure, … a present temperature of the illumination device;
determine a scale factor to be applied to the respective drive currents of each of the plurality of LED chains to achieve a target chromaticity setting for the illumination device without exceeding a maximum current level of the one or more LED driver circuit at the measured present temperature; and
adjust the respective drive currents supplied to each of the plurality of LED chains based on the scale factor.”

(B3)(a)	3-Prong Analysis: Prong (A)
FL #3 meets invocation prong (A) because "means ... for" type language is recited.  Examiner first finds that “control circuit” is a generic placeholder or nonce term equivalent to “means” because the term “control circuit” does not convey any particular structure.  
Furthermore, there is no disclosure or suggestion from the prior art or the ‘813 Patent that any “control circuit" is a sufficient structure to perform the functions recited in FL #3.  
Accordingly, Examiner finds nothing in the specification, prosecution history or the prior art to construe “control circuit …” in FL #3 as the name of a sufficiently definite structure for performing the functions recited in FL #3 so as to take the overall claim limitation out of the ambit of §112(6th ¶).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiner concludes that the term “control circuit…” is a generic placeholder having no specific structure associated therewith.  Because “control circuit…” is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that FL #3 meets invocation Prong (A).

(B1)(b)	3-Prong Analysis: Prong (B)
FL #3 meets invocation prong (B) because it recites the functions: 1/ measure, … a present temperature of the illumination device; 2/ determine a scale factor to be applied to the respective drive currents of each of the plurality of LED chains to achieve a target chromaticity setting for the illumination device without exceeding a maximum current level of the one or more LED driver circuit at the measured present temperature; and 3/adjust the respective drive currents supplied to each of the plurality of LED chains based on the scale factor.

(B1)(c)	3-Prong Analysis: Prong (C)
FL #3 meets invocation prong (C) because FL #3 does not recite sufficient structure for performing the claimed function.  Based upon a review of claim 24, the Examiner finds that FL #3 recites very little structure, if any, for performing the function as set forth of FL #3. Other than the “control circuit”, FL #3 cites various “steps” of the “control circuit” and does not recite any other structural components.  Because FP #3 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that FL #3 meets invocation Prong (C).

(B1)(d)	Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (6th ¶), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification of the ‘813 Patent, Examiner finds that the corresponding structure for the FL#3 is the control circuit box 22 containing the storage medium 23 of Fig. 1.  The control circuit 22 performed by program instructions that are stored within the storage medium 23 and executed by the processing device of the illumination device 10.  The control circuit of the ‘813 Patent could comprise the hardware logic for implementing the method steps or the processing device executing program steps stored within the storage medium (col. 4, lines 36-41).  See FIG. 1 is reprinted above.
 In view of this finding, pursuant to 35 U.S.C. §112 (6th ¶), FL #3 in claim 24 will be limited to the corresponding structures discussed above.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. §112 (6th ¶) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶).

C.	Conclusion of Claim Interpretation
In view of the forgoing, Examiner interprets FL#1- FL #3 under 35 U.S.C. §112 (6th ¶) as discussed above.  Since no further limitations invoke interpretation under 35 U.S.C. §112 (6th ¶) and no further limitations are lexicographically defined, the remaining limitations will be interpreted applying the broadest reasonable interpretation.

REJECTIONS BASED UPON RECAPTURE
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

Claims 24-28 and 31-49 remain rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). A broadening aspect is present in the reissue which was not present in the application for patent. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. §251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
Below are the pertinent Examiners’ findings of fact relevant to this rejection:    
01/26/2015    Claims 1-25 were presented for examination. Claims 1 and 14
     were independent.
04/08/2016    The original Examiner issued a Non-Final Office Action 
(hereinafter “April 2016 NF”) rejecting claim 1 under 35 U.S.C. 102(a)(1) by Santo et al (US 2008/0290804); rejecting claim 2 under 35 U.S.C 103 as being unpatentable over Santo in view of Ashdown et al (US 2009/0189530); rejecting claim 14 under 35 U.S.C 103 as being unpatentable over Santo in view of Walters (US 2012/0319604); rejecting claim 15 under 35 U.S.C 103 as being unpatentable over Santo and Walters in view of  Ashdown; and objecting claims 3-13 and 16-25 as being dependent upon a rejected base claim, but would be allowed if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
06/02/2016     Applicant filed a response to the April 2016 NF (hereinafter 
“June 2016 Response”) which amended claims 1, 3, 8, 14, 16,       20 and canceled claims 2, 7, 15, 19.      
Applicant provided the following arguments for patentability of claim 1:  “In response to the above rejections, as well as the indication of allowable subject matter. Applicants hereby amend each of the independent claims 1 and 14 with the allowable subject matter from claims 7 and 19, respectively. In addition, the allowable subject matter from claims 7 and 19 hereby inserted into independent claims 1 and 14 also includes the intervening claims 2 and 15. Accordingly, independent claim 1 is hereby amended to include the intervening claim 2 as well as the allowable subject matter from claim 7. Amended claim 14 includes the intervening claim 15 as well as the allowable subject matter from claim 19.”
[June 2016 Response, under Allowable Subject Matter, 2nd par.]  
06/23/2016     The original examiner issued a Notice of Allowability   
               (hereinafter the “June 2016 NOA”).  Claims 1, 3-6, 8-14, 16
               18 and 20-25 were allowed. An Examiner’s statement of 
               reasons for allowance was included:  
“•    A light emitting diode dimmer circuit, comprising: “a buck filter circuit comprising an first resistor, a second resistor, a second diode, a first regulator diode and a second capacitor, wherein an input terminal of the buck filter circuit is electrically connected to the output terminal of the second inductor of the buck converter circuit, an output terminal of the buck filter circuit is electrically connected to a power supply end of the half bridge buck integrated circuit of the buck converter circuit," in combination with the other limitations in claim 1, and claims 2-4 dependent thereof.

•    A method for controlling a lumen output of an illumination device comprising a plurality of light emitting diode (LED) chains and a plurality of power converters, so as not to exceed a maximum safe power level and a maximum safe current level of the power converters at a present temperature, the method comprising: “receiving a chromaticity setting and a brightness setting for the illumination device; determining a maximum lumens value that can be safely produced by all LED chains at a predetermined safe temperature to achieve the chromaticity setting; and determining a target lumens value that can be safely produced by all LED chains at the present temperature to achieve the chromaticity setting without exceeding the maximum safe current level or the maximum safe power level associated with the power converters” in combination with the other limitations of claim 14, and claims dependent thereof.” 
It is noted that the reasons for allowance of claim 1 indicated in the June 2016 NOA was confusing.  It appears that claim 1 was allowed because of claim 1 was amended to include the intervening claim 2 as well as the allowable subject matter from claim 7; and claim 14 was allowed because of claim 14 was amended to include the intervening claim 15 as well as the allowable subject matter from claim 19 (see June 2016 Response), for example:  “an interface coupled for receiving a chromaticity setting, and wherein the control circuit, is further configured, for determining a maximum lumens value that can be safety produced by all LED chains at a predetermined safe temperature to achieve the chromaticity setting; and wherein the interface is further coupled for receiving a brightness setting, and wherein the control circuit is further configured for determining a target lumens value that can be safely produced by all LED chains at the present temperature to achieve the chromaticity setting without exceeding the maximum safe  current level or the maximum safe power level associated with the at least one power converter”; and “receiving a chromaticity setting and a brightness setting for the illumination device; determining a maximum lumens valise that can be safely produced by all  LED chains at a predetermined safe temperature to achieve the chromaticity setting; and determining a target lumens value that can be safely produced by all LED chains at the maximum safe current, level or the maximum safe power level associated with the power converters”  were specifically added to overcome a rejection by Applicant during prosecution of the ‘870 Application.  
11/01/2016     The ‘870 Application issued as the ‘813 Patent.  
Claims 1, 3-6, 8-14, 16-18 and 20-25 was renumbered as             patented claims 1-21.

 	Based on the above finding of fact, Examiner herein determine the following surrender-generating limitations (i.e., limitations that were added, argued or stated to make the claims patentable and thus generate surrender of the claimed subject matter): 
 “an interface coupled for receiving a chromaticity setting, and wherein the control circuit, is further configured, for determining a maximum lumens value that can be safety produced by all LED chains at a predetermined safe temperature to achieve the chromaticity setting; and wherein the interface is further coupled for receiving a brightness setting, and wherein the control circuit is further configured for determining a target lumens value that can be safely produced by all LED chains at the present temperature to achieve the chromaticity setting without exceeding the maximum safe current level or the maximum safe power level associated with the at least one power converter”;  and “receiving a chromaticity setting and a brightness setting for the illumination device; determining a maximum lumens value that can be safely produced by all LED chains at a predetermined safe temperature to achieve the chromaticity setting; and determining a target lumens value that can be safely produced by all LED chains at the present temperature to achieve the chromaticity setting without exceeding the maximum safe current level or the maximum safe power level associated with the power converters” as recited in patented claims 1 and 12. These features were amended/added to the claims in the June 2016 Amendment in response to an art rejection and further were specifically argued by Applicant in that amendment to overcome prior art rejections.

A reissue will not be granted to "recapture" claimed subject matter which was surrendered in an application to obtain the original patent. See MPEP §1412.20. A three step process is used to apply the recapture rule:
        “(1) first, we determine whether, and in what respect, the reissue claims are    broader in scope than the original patent claims; 
         (2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
         (3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.” See MPEP §1412.02(I).

Regarding step 1:  Upon review of new claims 24 and 38 of the instant reissue application in comparison to patented claims 1-21 of the ‘813 Patent, Examiner finds that Applicant through the March 2021 Amendment has broadened the scope of claims 1-21 of the ‘813 Patent by deleting part of  limitations “an interface coupled for receiving a chromaticity setting, and wherein the control circuit, is further configured, for determining a maximum lumens value that can be safety produced by all LED chains at a predetermined safe temperature to achieve the chromaticity setting; and wherein the interface is further coupled for receiving a brightness setting, and wherein the control circuit is further configured for determining a target lumens value that can be safely produced by all LED chains at the present temperature to achieve the chromaticity setting without exceeding the maximum safe current level or the maximum safe power level associated with the at least one power converter” (claim 1); and “receiving a chromaticity setting and a brightness setting for the illumination device; determining a maximum lumens value that can be safely produced by all LED chains at a predetermined safe temperature to achieve the chromaticity setting; and determining a target lumens value that can be safely produced by all LED chains at the present temperature to achieve the chromaticity setting without exceeding the maximum safe current level or the maximum safe power level associated with the power converters” (claim 12) from new claims 24 and 38.

Regarding step 2:  Examiner finds that limitations “an interface coupled for receiving a chromaticity setting, and wherein the control circuit, is further configured, for determining a maximum lumens value that can be safety produced by all LED chains at a predetermined safe temperature to achieve the chromaticity setting; and wherein the interface is further coupled for receiving a brightness setting, and wherein the control circuit is further configured for determining a target lumens value that can be safely produced by all LED chains at the present temperature to achieve the chromaticity setting without exceeding the maximum safe current level or the maximum safe power level associated with the at least one power converter”;  and “receiving a chromaticity setting and a brightness setting for the illumination device; determining a maximum lumens value that can be safely produced by all LED chains at a predetermined safe temperature to achieve the chromaticity setting; and determining a target lumens value that can be safely produced by all LED chains at the present temperature to achieve the chromaticity setting without exceeding the maximum safe current level or the maximum safe power level associated with the power converters ” were specifically added to overcome a rejection by Applicant during prosecution of the ‘870 Application and were specifically emphasized by Applicant in its arguments as found above in the Examiner’s findings of fact. Thus, the deleted part of limitations “an interface coupled for receiving a chromaticity setting, and wherein the control circuit, is further configured, for determining a maximum lumens value that can be safety produced by all LED chains at a predetermined safe temperature to achieve the chromaticity setting; and wherein the interface is further coupled for receiving a brightness setting, and wherein the control circuit is further configured for determining a target lumens value that can be safely produced by all LED chains at the present temperature to achieve the chromaticity setting without exceeding the maximum safe current level or the maximum safe power level associated with the at least one power converter”,  and “receiving a chromaticity setting and a brightness setting for the illumination device; determining a maximum lumens value that can be safely produced by all LED chains at a predetermined safe temperature to achieve the chromaticity setting; and determining a target lumens value that can be safely produced by all LED chains at the present temperature to achieve the chromaticity setting without exceeding the maximum safe current level or the maximum safe power level associated with the power converters” were directly related to the surrendered subject matter.

Regarding step 3:  The Examiner must determine if the surrendered subject matter has been entirely eliminated from the claim in which case a recapture rejection is mandatory and it is not possible to overcome the rejection by materially narrowing the claims in other respects.  See MPEP 1412.02 (C).  In this regard, the Examiner notes that new claims 24 and 38 include a portion, but not all, of the surrendered subject matters so this issue is not relevant.  For example, new claims 24 and 38 include a part of the surrendered subject matter via the limitation:  i.e., “determine a scale factor to be applied to the respective drive currents of each of the plurality of LED chains to achieve a target chromaticity setting for the illumination device without exceeding a maximum current level of the one or more LED driver circuit at the present temperature”. 
Because the new claims include a portion, but not all of the surrendered subject matter, it is necessary to determine whether the retained portion of the surrendered subject matter materially narrows the original claims to avoid recapture. See Youman,679 F.3d at 1346 n.4, 102 USPQ2d at 1870 n.4.  
Following a review of new claims 24 and 38, Examiner finds that these claims have not been narrowed in other aspects related to “the interface …”. For example, new claims do not recite or require “the interface” or any method steps of making thereof.  Furthermore, while new claims 24 and 38 recites “a scale factor”, this limitation is not related to “the interface”, thus, these claims do not materially narrow the broaden aspects so as to overcome recapture.  Since the claims have not been narrowed in any respects related to the omitted subject matter in the surrendered subject matter, then a recapture rejection under 35 U.S.C. 251 is proper and must be made for that claims.  

In addition, the Examiner finds that dependent claims 25-28, 31-37 and 39-49 do not materially narrow the independent claims 24 and 38 from which they depend. Because dependent claims 25-28, 31-37 and 39-49 do not materially narrow the claims from which they depend, the Examiner finds that claims 25-28, 31-37 and 39-49 also violate the recapture rule for similar reasons as for claims 24 and 38.  
It is noted that claims 29-30 do not violate recapture rule because the feature “the interface” has been completely removed from claim 24 but then placed in dependent claims 29-30. 

REISSUE OATH/DECLARATION

The reissue declaration filed June 6, 2019 (hereinafter the "2019 Reissue Declaration”) is acknowledged and accepted.  Even though Examiner finds that error stated in the 2019 Reissue Declaration is no longer valid in view of the amendments to claim 40.  As recited therein, the error identified was that “New independent Claim 22 seeks to broaden issued independent Claim 1 by, e.g., not reciting limitations directed at: (i) a temperature sensor or (ii) the control circuit determining a maximum safe current level or a maximum safe power level. New independent Claim 23 seeks to broaden issued independent Claim 12 by, e.g., not reciting limitations directed at determining a maximum safe current level or a maximum safe power level. New independent Claims 24 and 40 introduce claims directed to a different embodiment from independent Claims 1 and 12, i.e., an embodiment that determines a scale factor and adjusts respective drive currents based on the scale factor.” Following the March 2021 Amendment, new claim 40 has changed to new claim 38.  Accordingly, the error related to claim 40 is no longer valid.  Nevertheless, the removal of (i) a temperature sensor or (ii) the control circuit determining a maximum safe current level or a maximum safe power level in claim 22 is still a valid error on which to base the instant reissue application.  The fact the error identified for claim 40 no longer exist does not alter the valid bases that are still there. Since Applicant need only identify one error to base reissue, the 2019 Reissue Declaration is accepted.    

ALLOWABLE SUBJECT MATTER

Regarding claim 1: The prior arts fail to specifically teach or suggest:“a control circuit coupled to the temperature sensor and the driver circuit, where in the control circuit is configured for … so as not to exceed the maximum safe current level or the maximum safe power level at the present temperature” in combination with “an interface coupled for receiving a chromaticity setting … to achieve the chromaticity setting without exceeding the maximum safe current level or the maximum safe power level associated the at least one power converter” as required in claim 1. 
Claims 2-11 contain allowable subject matter at least by virtue of their dependency from independent claim 1.  
Regarding claim 12: The prior arts fail to specifically teach or suggest: “adjusting drive currents …at the present temperature”, “receiving a chromaticity setting …”; “determining a maximum lumens value … to achieve the chromaticity setting”; “determining a target lumens value … the maximum safe power level associated with the power converters” in combination “measuring the present temperature ..” and “determining the maximum safe current level …” steps as required in claim 12.  	Claims 13-21 contain allowable subject matter at least by virtue of their dependency from independent claim 12.
Regarding claim 22:  The prior arts fail to specifically teach or suggest:  “a control circuit …” and “the interface  … ” in combination with all the functions required in claim 22. 
 Regarding claim 23:  The prior arts fail to specifically teach or suggest:  the combination of “measuring, by temperature sensing circuitry  …”, “adjusting, by control circuitry …”, “receiving, via interface circuitry …”, “determining a maximum lumens value …” and “determining a target lumens value …” steps as required in claim 23. 
Claims 29-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

RESPONSE TO AMENDMENT

The claim objection because a complete listing of all claims was missing has been withdrawn as necessitated by the March 2021 Amendment. 
The rejection of claims 12-51 on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of the ‘623 Patent has been withdrawn as necessitated by Terminal Disclaimer accompanied with the March 2021 amendment.  
The rejection of claims 12-51 on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of the ‘612 Patent has been withdrawn as necessitated by the Terminal Disclaimer accompanied with the March 2021 amendment.  




RESPONSE TO ARGUMENTS
Applicant's arguments filed with March 2021 Amendment have been fully considered but they are all not persuasive.
Applicant’s argument  -  “Applicant submits that it is improper to construe “control circuit” in original claim 1 (and original dependent claims 2-11) in accordance with 35 U.S.C. § 112 ¶6 (or 35 U.S.C. § 112(f)) because the term connotes sufficient structure to avoid such treatment. (Accord, The Massachusetts Institute of Technology and Electronics for Imaging, Inc. v. Abacus Software, et al., 462F.3d 1344, 1356 (Fed. Cir. 2006) (hereinafter, “MIT’). As a preliminary matter, Applicant notes that original claim 1 does not contain the term “means”, and “control circuit” is therefore presumptively not a means-plus-function limitation. Id. at 1355. Further, the court stated that seldom had they held that a limitation not using the term “means” must be considered to be in means-plus-function form and that the circumstances must be unusual to overcome the presumption. Id. at 1356, citing Lighting World, Inc. v. Birchwood Lighting, Inc., 382 F.3d 1354, 1362 (Fed. Cir. 2004) …” (pages 22-23).

Examiner’s response   -  Regarding the invocation of 35 U.S.C. §112 (6th ¶) for “control circuit” in original claim 1 (and original dependent claims 2-11), Applicant relies on two Federal Circuit cases: 1/ Accord, The Massachusetts Institute of Technology and Electronics for Imaging, Inc. v. Abacus Software, et al., 462F.3d 1344, 1356 (Fed. Cir. 2006)(hereinafter “MIT”), 2/ Lighting World, Inc. v. BirchwoodLighting, Inc., 382 F.3d 1354, 1362 (Fed. Cir. 2004), that since “control circuit” connoted some structure, and a limitation not using the term “means”,  invocation of 35 U.S.C. §112 (6th ¶) was avoided.  Examiner disagrees.  Both cases were decided before the Federal Circuit decided Williamson v. Citrix Online 115 USPQ2d 1105 (Fed. Cir. 2015), which modified its prior application of 35 U.S.C. §112 (6th ¶). Therein, the Court stated that the presumption that 35 U.S.C. §112(f) does not apply to a claim limitation that does not use the term "means" is overcome when the claim term fails to recite sufficiently definite structure or else recites function without reciting sufficient structure for performing that function. See Williamson at 1111. More recently the Federal Circuit stated that “[t]he question is not whether a claim term recites any structure but whether it recites sufficient structure—a claim term is subject to § 112(f) if it recites ‘function without reciting sufficient structure for performing that function.” See Egenera, Inc. v. Cisco Sys., Inc., 2020 BL 328015, 6 (Fed. Cir. 2020). The control circuit as used by Applicant is broader/more generic than the “logic” used by the Patent Owner in Egenera wherein the Federal Circuit held that “logic” is no more than a "black box recitation of structure" that is simply a generic substitute for "means." See Egenera at 6.  
Accordingly, Examiner maintains the invocation of 35 U.S.C. §112, (6th ¶) as discussed above the Claim Interpretation section.

Applicant’s argument  -  “Applicant submits that it is improper to interpret “control circuit” in claim 22 in accordance with 35 U.S.C. § 112,¶6 (or 35 U.S.C. § 112(f)) for the same reasons as advanced above with respect to claim 1-11” (page 24).

Examiner’s response - The limitation “control circuit...” (Claim 22) is similarly interpreted under 35 U.S.C. §112 (6th ¶) as “the control circuit...” of claim 1.  Therefore, the same response applied to claim 1 is applied to claim 22.  Applicant relies on two Federal Circuit cases that since “control circuit” connoted some structure, and a limitation not using the term “means”,  invocation of 35 U.S.C. §112 (6th ¶) was avoided.  Examiner disagrees. Both cases were decided before the Federal Circuit decided Williamson v. Citrix Online 115 USPQ2d 1105 (Fed. Cir. 2015), which modified its prior application of 35 U.S.C. §112 (6th ¶).

Applicant’s argument  -  “Applicant submits that it is improper to interpret “control circuit” in new claim 24 (and new claims 25-29 and 31-37) in accordance with 35 U.S.C. § 112 ¶6 (or 35 U.S.C. § 112(f)) for the same reasons as advanced above with respect to original claims 1-11 and new claim 22. For the sake of brevity, those reasons will not be repeated here” (page 25).

Examiner’s response - The limitation “control circuit...” (Claim 24 and dependent claims 25-29, 31-37) is similarly interpreted under 35 U.S.C. §112 (6th ¶) as “the control circuit...” of claim 1.  Therefore, the same response applied to claim 1 is applied to claim 24 (and dependent claims 25-29, 31-37).  Applicant relies on two Federal Circuit cases (particularly: MIT) that since “control circuit” connoted some structure, and a limitation not using the term “means”,  invocation of 35 U.S.C. §112 (6th ¶) was avoided.  Examiner disagrees. Both cases were decided before the Federal Circuit decided Williamson v. Citrix Online 115 USPQ2d 1105 (Fed. Cir. 2015), which modified its prior application of 35 U.S.C. §112 (6th ¶).


Applicant’s argument  -  “The new claims 24-49 presented in this paper are directed to subject matter not previously presented, namely: new claims 24-37 are directed to a controller for an illumination device; and new claims 38-49 are directed to a method of controlling an illumination device comprising, inter alia: measuring, via temperature sensing circuitry, a present temperature of the illumination device; determining, by control circuitry communicatively coupled to the temperature sensing circuitry, a scale factor to be applied to LED drive currents to achieve a target chromaticity setting without exceeding a maximum current level and a maximum power level of one or more LED driver circuits at the measured present temperature; and adjusting the drive currents supplied to the LEDs based on the scale factor.” (Page 26)

Examiner’s response – Examiner respectfully disagrees.  The Examiner takes this position as follows:
First, Examiner finds that new claims 24-28 and 31-49 are still engaged to subject matter previously presented during the prosecution of the ‘870 application for the reason that the feature “the interface” has been completely removed from claim 24 but then placed in dependent claims 29-30.  Moreover, Examiner find that only one general embodiment, Fig. 1 is disclosed in the ‘813 Patent disclosing an illumination device (10) comprising converters (14, 16), interface (20), LED driver circuitry (24), temperature sensor (28), control circuitry (22) and a plurality of LEDs (26).  Accordingly, the controller (22) for the illumination device (10) claimed on new claim 24 is not seen separate invention from the illumination device (10).  That is, the controller (22) was not described separately from the illumination device (10) and its components, rather the controller (12) is disclosed and described as part of the illumination device (10).  Nowhere in the disclosure of the ‘813 Patent is there a discussion that the controller (22) is a stand-alone invention separate from the illumination device (10).   Examiner does not find any sufficient hint or suggestion from the ‘813 Patent that the controller (22) itself, without regard to all components: the converters (14, 16), the interface (20), the LED driver circuitry (24), the temperature sensor (28), and the plurality of LEDs (26) as a whole, is the invention intended to be embraced by the ‘813 Patent.  Rather, Examiner finds that the illumination device (10) including all these components was the invention disclosed in the original patent, i.e., the ‘813 Patent.  Therefore, to broaden claims 24-28 and 31-48 as in the March 2021 Amendment violates the original patent requirement.

Second, the Examiner has reviewed the originally filed claims 1 and 14 of the ‘870 Application and finds that the claims did not include the Surrender Generating Limitation recited above. The originally filed claims 1 and 14 did not include surrender generating limitation of “an interface coupled for receiving a chromaticity setting … wherein the interface is further coupled for receiving a brightness setting … at least one power converter”; “receiving a chromaticity setting and a brightness setting ... the maximum safe power level associated with the power converters”.  These limitations were specifically added to overcome a rejection by Applicant during prosecution of the ‘870 Application and were specifically emphasized by Applicant in its arguments as found above in the Examiner’s findings of fact.

Third, the Examiner has reviewed new claims 24 and 38 of this instant reissue application and finds that claims 24 and 38 have been added follows:
“… determine a scale factor to be applied to the respective drive currents of each of the plurality of LED chains to achieve a target chromaticity setting for the illumination device without exceeding a maximum current level of the driver circuit at the measured present temperature …”(claim 24); “determining, by control circuitry communicatively coupled to the temperature sensing circuitry, a scale factor to be applied to drive currents supplied to each respective one of a plurality of light-emitting diode (LED) chains to achieve a target chromaticity setting for the illumination device without exceeding a maximum current level of one or more LED driver circuits at the measured present temperature” (claim 38).  However, the materially narrowing must be directly to surrendered subject matter, not the claims in general.

Fourth, Examiner finds that the new claims 24 and 38 have effectively deleted “an interface coupled for receiving a chromaticity setting… wherein the interface is further coupled for receiving a brightness setting…” and “receiving a chromaticity setting and a brightness setting ... the maximum safe power level associated with the power converters” without narrowing the claim in any aspect related to the deleted “the interface” or “receiving a chromaticity setting and a brightness setting …with the power converter”.

Because the originally filed claims of the ‘870 Application did not include the surrender generating limitation of “the interface …” and “receiving a chromaticity setting and a brightness setting …” and the new claims do not include complete surrender generating limitations, and because the new claims 24 and 38 do not narrow in with respect to those specific limitations, the “scale factor” is only seen related to the control circuit but not the interface.  Thus, Examiner concludes that claims 24 and 38 in this instant reissue application are not materially narrowed with respect to the surrender generating limitations.

Conclusion of Recapture:  
Because: (1) new claims 24-28 and 31-49 are still bound for subject matter previously presented in the original independent claims 1-21; (2) Claims 24 and 38 are broader in at least one respect than patented claims 1 and 12; (3) the broadening features are limitations that is where surrendered; and (4) claims 24 and 38 are not materially narrowed with respect to originally claims of the ‘870 Application, the Examiner concludes that claims 24 and 38 violate the recapture rule.
For the forgoing reasons, the rejection under 35 U.S.C. §251 as violating the original patent requirement is maintained herein.

REISSUE EXAMINATION PROCEDURES
 	Applicant is reminded of the continuing obligation under 37 C.F.R. § 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the '813 Patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 	Applicant is further reminded of the continuing obligation under 37 CFR § 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application. 	These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04. 	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR § 1.173.

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to My Trang Ton whose telephone number is (571) 272-1754. The Examiner can normally be reached on Monday to Thursday, 7:00 AM to 5:00 PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Andrew J. Fischer can be reached on (571) 272-6779. 
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MY TRANG TON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                     

Conferees: 
/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992      
                                                                                                                                                                                                  /ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992